                Case 2:21-cv-00486-RAJ Document 3 Filed 04/09/21 Page 1 of 4




1                                                       HONORABLE RICHARD A. JONES
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
9                                     AT SEATTLE
10
     THERESA ONYA,
11                                                   No. 2:21-cv-00486-RAJ
                             Petitioner,
12       v.
13
14   MERRICK GARLAND, United States                  ORDER
     Attorney General; Alejandro Mayorkas,
15
     Secretary of U.S. Department of Homeland
16   Security; Tracy Renaud, Senior Official
     Performing the Duties of the Director of
17   U.S. Citizenship and Immigration Services;
18   Nathalie Asher, Seattle ICE Field Office
     Director, Michael Paul, Field Office
19   Director of the USCIS Vermont Service
     Center,
20
                             Respondents.
21
22
                                      I.    INTRODUCTION
23
              This matter comes before the Court on Petitioner’s Emergency Motion for
24
     Temporary Restraining Order and Stay of Removal. Dkt. # 2. Petitioner Theresa Onya
25
     (“Ms. Onya”) moves the Court to issue an ex parte emergency order staying her
26
     deportation and preventing transfer to another detention center pending a determination
27
28   ORDER – 1
              Case 2:21-cv-00486-RAJ Document 3 Filed 04/09/21 Page 2 of 4




1    on both her request for a stay of removal and a determination of whether she has a bona
2    fide application for a T-Nonimmigrant Visa. Id. at 3.
3
4                                         II.    FACTS
5           Ms. Onya, a native of Congo and citizen of Uganda, was ordered removed from
6    the United States on October 30, 2009. Dkt. # 1 ¶ 12. While living in Washington state,
7    she alleges that she was a victim of human trafficking. Id. ¶ 19. She claims she was
8    coerced into domestic servitude, sexual relations, and unpaid labor over the course of
9    seven years. Id. As a consequence of the forced sexual relations, Ms. Onya became
10   pregnant and gave birth to a son in 2013. Id. The father of her child allegedly used that
11   relationship to continue to prey on Ms. Onya. Id. After several years, Ms. Onya was
12   apprehended by ICE officials and placed in detention. Id.
13          Ms. Onya claims that her trafficker has significant contacts in the Democratic
14   Republic of Congo and Uganda, and she is fearful that she may be targeted by his
15   associates upon her removal. Id. ¶ 7. On three separate occasions between February and
16   March of 2021, Ms. Onya attempted to file stay of removal with ICE in Tacoma,
17   Washington. Id. ¶ 21. ICE refused to accept her application each time. Id. On March
18   29, 2021, Ms. Onya filed an I-914, Application for T-Nonimmigrant Visa and an I-912,
19   Application for Advanced Permission to Enter as a Nonimmigrant. Id. ¶ 22. The
20   application was received by the USCIS Vermont Service Center on April 2, 2021. Id.
21   Ms. Onya’s counsel notified ICE of her pending T-Visa application, but ICE informed
22   her counsel that the pending application would not prevent or postpone Ms. Onya’s
23   scheduled deportation. Id. ¶ 23.
24          Ms. Onya’s deportation officer confirmed that she is scheduled to be deported
25   from the United States on April 10, 2021. Dkt. # 2 ¶ 10. She is currently detained in the
26   Northwest ICE Processing Center and has been placed in medical isolation to prepare for
27   her departure. Id.
28   ORDER – 2
               Case 2:21-cv-00486-RAJ Document 3 Filed 04/09/21 Page 3 of 4




1                                       II.    DISCUSSION
2            Pursuant to Federal Rule of Civil Procedure 65(b), a court may issue a temporary
3    restraining order without notice to the adverse party only if specific facts in a complaint
4    clearly show that immediate and irreparable injury, loss, or damage will result to the
5    movant before the adverse party can be heard in opposition and the movant’s attorney
6    certifies in writing any efforts made to provide notice and the reasons why it should not
7    be required. Fed. R. Civ. P. 65(b)((1).
8             Ms. Onya was notified by her removal officer that she is scheduled to be
9    removed from the United States tomorrow, April 10, 2021. Dkt. # 2 ¶ 10. Based on the
10   threat of imminent removal, the Court finds an Order may be issued without notice. The
11   Court finds that Ms. Onya has made sufficient allegations that she will be subjected to
12   injury if she is deported to Uganda or the Democratic Republic of Congo where her
13   alleged trafficker’s associates reside. Dkt. # 2 ¶ 7. She would suffer irreparable harm if
14   she is deported because she will no longer be eligible for a T-Nonimmigrant visa
15   pursuant to 8 C.F.R. § 214.11(d)(9). The Court agrees that the balance of harm weighs
16   heavily in favor of Plaintiff. The Court also finds that Plaintiff’s attorney provided notice
17   to Defendants via certified mail pursuant to Federal Rule of Civil Procedure 4(i) as
18   required for an ex parte temporary restraining order, Fed. R. Civ. P. 65(b)(1)(B). Dkt. # 2
19   ¶ 11.
20                                     III.    CONCLUSION
21           For these reasons, the Court here ORDERS:
22      1. Petitioner’s motion for emergency temporary restraining order, Dkt. # 2, is
23           GRANTED as of April 9, 2021 at 9:20p.m. and effective for 14 days in
24           accordance with Local Rule 65(b)(2);
25      2. Petitioner’s removal is temporarily STAYED pending briefing and a resolution of
26           Plaintiff’s request for stay. The Court expresses no views at this time as to the
27           merits of Plaintiff’s Petition for Writ of Mandamus or request for stay of removal.
28   ORDER – 3
             Case 2:21-cv-00486-RAJ Document 3 Filed 04/09/21 Page 4 of 4




1      3. The Court will contact the Parties to schedule a hearing on the matter.
2
3      DATED this 9th day of April, 2021.
4
5
                                                    A
                                                    The Honorable Richard A. Jones
6
                                                    United States District Judge
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28   ORDER – 4
